Citation Nr: 0404161	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-18 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial compensable disability rating 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to June 
1957 and from September 1957 to June 1973.

The instant appeal arose from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Waco, Texas.  The RO granted 
entitlement to service connection for bilateral hearing 
loss and assigned a noncompensable disability evaluation 
effective June 29, 2001, date of claim.

The veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge sitting in Waco, Texas, in 
September 2003.  A transcript of their testimony has been 
associated with the claims file.

VA's statutory duty to assist extends to a liberal reading 
of the record for issues raised in all documents or oral 
testimony submitted prior to a Board of Veterans' Appeals 
(Board) decision.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); see also Douglas v. Derwinski, 2 Vet. App. 435 
(1992).  The veteran's September 2003 testimony includes a 
discussion of ringing in the ears (tinnitus), which is not 
service-connected.  In addition, the July 2003 VA 
audiological examination noted constant, bilateral 
tinnitus which was possibly related to military noise 
exposure, although insufficient information was available 
to determine etiology without resorting to speculation.

As the issue of entitlement to service connection for 
tinnitus has been neither procedurally developed nor 
certified for appellate review, the Board is referring it 
to the RO for initial consideration and/or appropriate 
action, to include clarification of intent from the 
veteran if deemed necessary.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  VA has completed all required notification and 
development.

2.  Audiometric evaluations show that the veteran has, at 
worst, level I hearing in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA treatment reports beginning in 2001 show prescriptions 
for hearing aids for diagnosed impaired hearing.

A report of audiological examination in August 2001 
revealed speech recognition was 100 percent in each ear.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
65
LEFT
25
25
45
55
55

Pure tone averages were 45 decibels in both ears. 

On the authorized audiological evaluation in July 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
60
60
LEFT
30
35
45
60
60

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear.  Pure tone averages were 51 decibels in the right ear 
and 50 decibels in the left ear.


General Rating Criteria

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2003).

The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability, as here, was not 
limited to that reflecting the then current severity of 
the disorder.

In Fenderson, the United States Court of appeals for 
Veterans Claims (CAVC) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the 
law must be taken at its plain meaning and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of 
the disability as shown by the facts from time to time.

The Board may only consider those factors that are 
included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993). This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.

The CAVC has acknowledged, however, that when a veteran 
has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All benefit of 
the doubt will be resolved in the appellant's favor.  
38 C.F.R. § 4.3.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked impairment with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107 (West 2002).


Specific Criteria for Hearing Loss

The Board notes that, prior to the initiation of this 
appeal, some of the schedular rating provisions pertaining 
to the evaluation of hearing loss were amended.  See 64 
Fed. Reg. 25,202 (May 11, 1999).  Accordingly, only the 
new regulations apply in this case.

Under the new regulations (in effect from June 10, 1999), 
an examination for hearing impairment must be conducted by 
a state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids. To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of 
the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables 
within the regulations.  The puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The revised regulatory provisions also provide two 
circumstances under which alternative tables can be 
employed.  One is where the puretone thresholds in any 
four of the five frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 55 decibels or greater.  The second is 
where puretone thresholds are 30 decibels or less at 
frequencies of 1,000 Hertz and below, and are 70 decibels 
or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2003).

The Board notes that an assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran's claim was 
filed after the VCAA was enacted.  Therefore the VCAA is 
applicable to the claim being considered herein.  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of United 
States Court of Appeals for Veterans Claims (CAVC or 
Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West 2002).  In 
particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his 
or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  These 
new regulations, which in pertinent part are effective as 
of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 
Fed. Reg. 45,629.  

In Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated a 
portion of 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  However, recent statutory 
changes permit VA to adjudicate claims within a year of 
receipt.  The provision is retroactive to the date of the 
VCAA, November 9, 2000.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003)

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met under the 
new law under the circumstances of this case.  For 
example, the RO's VCAA notice letter to the veteran in 
July 2001 was directed to the claim of service connection 
for hearing loss.  This notice letter was provided prior 
to the initial adjudication of the claim.  

In this regard, the Board notes that the current claim is 
an initial rating claim.  VA's Office of General Counsel 
has determined that if, as here, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC. 8-03.  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

Thereafter the RO rating decision in April 2002, the 
statement of the case in October 2002, and the 
supplemental statements of the case dated in March 2003 
and July 2003 apprised the veteran of the reasons for 
denying his claim.  Thus, through this series of 
correspondences the RO notified the veteran of the types 
of evidence required to substantiate his claim and that VA 
would assist him in obtaining records.  

In sum, the RO has fulfilled the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA.  
38 U.S.C.A. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
provided with notice of what is required to substantiate 
his claim.  

VA treatment records mentioned by the veteran have been 
developed, the veteran and his wife have provided 
testimony at a hearing before the undersigned, and the 
veteran has received two VA audiological examinations 
during the pendency of this appeal.  The reports from 
these examinations are sufficient for rating purposes. See 
generally Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); 
Snuffer v. Gober, 10
Vet. App. 400 (1997); VAOPGCPREC 11-95.  The Board 
concludes that development for another VA examination is 
therefore unnecessary in this case.

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as 
authorized by him to be obtained that could be obtained.  
The RO obtained VA treatment records, and he has not 
indicated that there are any additional records that would 
assist him in his claims.  

The Board notes that the VCAA made no change in the 
statutory or regulatory criteria that govern entitlement 
to increased evaluations for hearing loss.

In the circumstances of this case, further development 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).


Initial Compensable Evaluation

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not appropriate.

To accord every benefit of the doubt to the veteran, the 
Board has taken from the various audiological examinations 
the most severe findings in the record of speech 
recognition and pure tone threshold averages.

The most severe findings include speech discrimination of 
92 percent in the right ear, speech discrimination of 96 
percent in the left ear, a pure tone threshold average of 
51 decibels in the right ear, and a pure tone threshold 
average of 50 decibels in the left ear.

The only possible interpretation of these findings under 
the new regulations is that the veteran's hearing loss is 
at no more than level I in both ears; therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.85(g) (pertaining to situations where the veteran is 
deaf) and 4.86, but the results of the audiometric 
examinations of record clearly show that these provisions 
are not applicable in this case.  It is also noted that 
there is no other pertinent medical evidence of record 
that would entitle the veteran to a compensable rating for 
bilateral hearing loss.
 
In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his 
hearing loss and the fact that he wears hearing aids.  The 
Board notes his and his wife's testimony that he annoys 
individuals he works with because he says, "what?" all the 
time due to the fact he cannot hear well; that his wife 
complains because he needs the volume on the television 
loud in order to hear what is being said; that he cannot 
hear women speaking in church (although he acknowledged 
that that difficulty was due, at least in part, to the 
fact that the women would not get close enough to the 
microphone); and that he leaves his turn signal on longer 
that he should when he is driving because he does not hear 
it.

While the Board finds the evidence and his statements to 
this effect to be credible, they do not provide sufficient 
evidence on which to award a higher rating for bilateral 
hearing loss because disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, 
supra.  In this case, the numeric designations correlate 
to a noncompensable disability rating.  See 38 C.F.R. 
§ 4.85, Tables VI-VII.

Based on current findings and a review of the entire 
evidence in the veteran's claims folder, it is the 
conclusion of the Board that his bilateral hearing loss 
does not rise to the level required for the assignment of 
a compensable schedular rating at any time during the 
appeal period.  Hence, staged ratings are not warranted in 
this case.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim.  See Gilbert, supra.


Extraschedular Consideration

The RO first provided the criteria to the veteran for 
extraschedular evaluation in the October 2002 SOC and 
considered them most recently when it issued its July 2003 
SSOC.  The veteran has argued that he is unable to work 
due to his hearing problems in addition to other service-
connected and nonservice-connected disabilities.

The CAVC has held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In exceptional cases where evaluations provided by the 
Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned that is commensurate 
with the veteran's average earning capacity impairment due 
to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1) (2003).

The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his bilateral hearing 
loss affects employability in ways not contemplated by the 
Rating Schedule, whose percentage ratings represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.

The veteran has not alleged and the competent evidence 
does not show that his disability has markedly interfered 
with employment or has required frequent periods of 
hospitalization.  His medical treatment history, for 
instance, shows he is conservatively treated on an 
outpatient basis and has never been hospitalized for his 
hearing loss.  Recent examinations revealed minimal 
difficulty with discriminating average level conversation.  
In addition, the veteran testified in his September 2003 
hearing that he was able to work, currently on a part-time 
basis, as a carpenter's helper and that he works on a 
ranch with a tractor.  He has indicated that the ranch 
work does not pay well; however, a review of the record 
reveals that this carpentry work is the same work he was 
performing when he was working on a full-time basis.  In 
addition, he indicated that he stopped working full-time 
when he underwent treatment for his nonservice-connected 
cancer.

Referral in this instance is therefore not warranted 
because the evidence does not indicate that the veteran's 
bilateral hearing loss has rendered his disability picture 
unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


ORDER

Entitlement to an initial compensable disability rating 
for bilateral hearing loss is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section of 
the decision.  The Board may also choose to remand an issue or issues to 
the local VA office for additional development.   If the Board did this 
in your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand 
is not a final decision. The advice below on how to appeal a claim 
applies only to issues that were allowed, denied, or dismissed in the 
"Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable 
error with the Board, or a claim to reopen at the local VA office.  None 
of these things is mutually exclusive - you can do all five things at 
the same time if you wish.  However, if you file a Notice of Appeal with 
the Court and a motion with the Board at the same time, this may delay 
your case because of jurisdictional conflicts. If you file a Notice of 
Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United States 
Court of Appeals for Veterans Claims.  If you also want to file a motion 
for reconsideration or a motion to vacate, you will still have time to 
appeal to the Court.  As long as you file your motion(s) with the Board 
within 120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, 
it is your responsibility to make sure that your appeal to Court is 
filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other matters 
covered by the Court's rules directly from the Court. You can also get 
this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to 
the BVA stating why you believe that the BVA committed an obvious error 
of fact or law in this decision, or stating that new and material 
military service records have been discovered that apply to your appeal. 
If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA 
to vacate any part of this decision by writing a letter to the BVA 
stating why you believe you were denied due process of law during your 
appeal. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also file a 
motion to vacate any part of this decision on the basis that the Board 
allowed benefits based on false or fraudulent evidence.  Send this 
motion to the address above for the Director, Management and 
Administration, at the Board.  Remember, the Board places no time limit 
on filing a motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you must file 
your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the 
Board revise this decision if you believe that the decision is based on 
"clear and unmistakable error" (CUE).  Send this motion to the address 
above for the Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it must meet 
specific requirements, and the Board will not review a final decision on 
this basis more than once. You should carefully review the Board's Rules 
of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing 
a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen 
your claim by simply sending them a statement indicating that you want 
to reopen your claim.  However, to be successful in reopening your 
claim, you must submit new and material evidence to that office. See 38 
C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to 
prepare and present claims. You can find a listing of these 
organizations on the Internet at: www.va.gov/vso.  You can also choose 
to be represented by a private attorney or by an "agent." (An agent is a 
person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you with a 
state-by-state listing of persons admitted to practice before the Court 
who have indicated their availability to represent appellants.  This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a 
claim involving a home or small business VA loan under Chapter 37 of 
title 38, United States Code, attorneys or agents cannot charge you a 
fee or accept payment for services they provide before the date BVA 
makes a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then the 
attorney or agent is allowed to charge you a fee for representing you 
before VA in most situations.  An attorney can also charge you for 
representing you before the Court.  VA cannot pay fees of attorneys or 
agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or 
small business loan.  For more information, read section 5904, title 38, 
United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above for 
the Office of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



